Quinn, <7.
(dissenting).
I dissent. In my opinion the viewers’ report, under the rule adhered to by this court in the cases cited in the majority opinion, was properly excluded. As stated, a viewer when called as a witness upon a trial before a court and jury in a drainage proceeding, as other witnesses, is subject to -cross-examination. In the instant case the viewers’ report was offered for the manifest purpose of showing the amount of assessments upon several tracts of land not involved in the trial. The cross-examination was in no way restricted except as to the offer of the report. Only the assessments on demandants’ lands were under consideration. The question of benefits in such proceedings is largely a matter of opinion and must be arrived 'at by the viewers, oftentimes by compromising and arriving as nearly as possible at a correct amount, and the viewers’ report does not necessarily represent the exact opinion of any one viewer, but rather the result arrived at by the three in equalizing the assessments on all the lands benefited by the system. A jury is called to assess benefits for the particular lands of -demandants, while it is the duty of the viewers to determine and equalize the assessments on the lands benefited by the entire system.